PCIJ_AB_40_GermanMinoritySchools_DEU_POL_1931-05-15_ADV_01_NA_01_FR.txt. 22

OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

Ne pouvant, à mon grand regret, me rallier à la conclusion
de Vavis consultatif, je crois de mon devoir de faire usage du
droit conféré par l’article 57 du Statut et de joindre à l'avis
mentionné l'exposé de mon opinion individuelle.

La question, posée devant la Cour dans les termes de la
requête du Conseil, ne concerne qu’un des effets juridiques de
la Résolution du 12 mars 1927, à savoir l'exclusion des écoles
minoritaires et la possibilité ou l'impossibilité de faire valoir
maintenant cet élément à l'encontre des déclarations prévues

dans l’article 131, alinéa premier, de la Convention de Genève.

Dans la réponse à donner à la question ainsi posée, je crois

utile et nécessaire — sans entrer dans l'examen des points de ~
détail d'ordre secondaire, soulevés au cours de la procédure
écrite ou orale — de m'arrêter seulement sur deux facteurs

que je me permets de considérer comme pertinents et d’impor-
tance essentielle :

1) la signification juridique des deux Résolutions du Conseil
du 12 mars et du 8 décembre 1927, en tant qu’elles consti-
tuent l'acte juridique initial, dont il s’agit de déterminer les
conséquences ou effets juridiques ;

2) examen des textes pertinents au point de vue de leur
aptitude à s'opposer valablement aujourd’hui au libre déploie-
ment des effets juridiques précédemment mentionnés.

I.

En ce qui concerne le premier point, il me semble important
de rappeler que le Conseil s’est trouvé en présence de la thèse
du Gouvernement polonais tendant à la justification de l’exclu-
sion ou non-admission aux écoles minoritaires des enfants par-
lant exclusivement le polonais. Cette thèse se réclamait de
l’article 69, alinéa premier, de la Convention de Genève, lequel

22
23. OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

obligeait le Gouvernement polonais à accorder des facilités
appropriées pour assurer que, dans les écoles primaires, l’instruc- |
tion sera donnée dans leur propre langue aux enfants de ces
ressortissants polonais. |

Or, l’article 69, alinéa premier, — article fondamental, placé
sous la garantie de la Société des Nations et contenant le prin-
cipe dominant le régime scolaire minoritaire, — se trouvait,
dans son application, faussé par le jeu de l’article 131, alinéa
premier — article emprunté au titre II de la troisième Partie
de la même Convention et appartenant au régime transitoire
en matière scolaire. Cette dernière disposition instituait un
système, pour ‘ainsi dire, d'ordre technique en vue de l’établis-
sement de la langue de l'enfant où élève, en conférant aux
personnes légalement responsables de l'éducation la faculté de
faire une déclaration à ce sujet, dont il devait être uniquement
tenu compte, sans que ces déclarations puissent faire l’objet
d'aucune. vérification ou contestation de Ja part des autorités
scolaires. Selon l'opinion de la Cour (voir arrêt du 26 avril
1928, Recueil des Arrêts, Série A, n° 15, p. 34), la défense de
vérifications et de contestation avait pour but, non de. substi-
tuer un nouvéau principe à celui qui, d’après la nature des
choses et les dispositions du Traité des Minorités, détermine
l’appartenance à une minorité de race, de langue ou de reli-
gion, mais seulement d'éviter: les inconvénients — particuliè-
rement grands en Haute-Silésie — qui résulteraient d’une
vérification ou d’une contestation de la part des autorités en
ce qui concerne cette appartenance.

Le fonctionnement de l’article 69, alinéa premier, — article
principal, — se trouvait faussé par le jeu de l’article 131,
alinéa premier, — article de deuxième plan, — pour autant que
ce dernier n’offrait pas la moindre garantie contre des décla-
rations non conformes à la réalité et laissait ainsi une porte
ouverte à l’accès aux écoles minoritaires des enfants parlant,
en fait, exclusivement le polonais.

C'est en partie pour parer aux inconvénients signalés que
fut votée à l'unanimité, avec la participation des représentants
des gouvernements signataires de la Convention de Genève,
la Résolution du 12 mars 1927. :

Tout en clôturant la procédure en appel dans son n° I,
-elle entérinait par ailleurs, dans ses n® Il, III, IV et V;

23
 

24 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

un accord ou arrangement intervenu entre les deux Gouverne-
ments mentionnés sous l’action conciliatrice du Conseil et sous
les auspices de la- Société des Nations. Les deux Gouverne-
ments, parties à cet accord, étaient couverts, en ce qui les
concerne, par la disposition du point III du Protocole final
de la Convention de Genève, ainsi conçu: « Les deux Parties
contractantes peuvent, d’un commun accord, modifier ou
abolir toutes les dispositions du régime transitoire. » Dans le
cas donné, il ne s'agissait ni de modifier ni d’abolir quelque
article touchant au régime transitoire, comme le fait du reste
ressortir le passage final du point V de la Résolution du
12 mars 1927, d'après lequel l’arrangement « ne doit en rien
être interprété comme comportant une modification des stipu-
lations de cette Convention ». Il n’en reste pas moins vrai
que le Conseil, d'accord avec les deux Gouvernements, tout
en laissant intacts les textes de la Convention, effectua pour
une série de cas concrets une dérogation, et notamment par

rapport à l’article 131, alinéa premier.

Le caractère dérogatoire de l’arrangement intervenu appa-
raissait moins dans l'introduction d’un contrôle linguistique
d'ordre international, lequel n'était guère exclu par les termes
de cet article; que dans l'institution d’un nouveau critère
décisif pour l'admission ou l’exclusion des enfants — critère
dont il devait être tenu compte —, et cela en dépit de l’arti-
cle 13x, alinéa premier, lequel prescrivait, par contre, qu’il
fût uniquement tenu compte des déclarations des personnes
responsables de l'éducation des enfants.

Le nouveau critère consistait en examen à passer devant
l'expert neutre, nommé par les soins du Conseil. Les enfants
échouant à l'examen linguistique ne pouvaient pas être admis
à’ l’école. - ;

C'est ainsi qu’en marge du système normal, prévu par la
Convention, et en dérogeant à celui-ci, le Conseil installait,
pôur une certaine catégorie concrète d'enfants, un régime
particulier. .

L’arrangement prévu sous les. n° II, III et IV devait,
suivant le n° V de la Résolution, être considéré comme une

s

mesure exceptionnelle, destinée à faire face à une situation de

24
25 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

fait non prévue par la Convention de Genève, Ce qui me
paraît, toutefois, empêcher de le considérer uniquement comme
un expédient, c'est qu'il a été mis aussi au service d’une
_ idée, laquelle apparaît en tête du point IT de la Résolution,
exprimée dans la forme suivante: « Le Conseil estime qu’il
ne convient pas d'admettre aux écoles minoritaires les enfants
qui ne parlent que la langue polonaise. » Tout ce qui suit
l'énoncé de cette idée, reproduisant la thèse principale polo-
naise, me semble pouvoir et devoir être considéré en fonction
de cette idée. |

Considéré quant à son objet, l'examen devait porter sur le
point de savoir si l'enfant parle la langue véhiculaire de
l’école minoritaire de façon qu’il soit utile qu’il fréquente
cette école. | |

Considéré au point de vue de son but immédiat, c’est-à-dire
de la réalisation de la thèse énoncée au début du point II,
l'examen devait servir de base à l'exclusion des écoles minori-
taires des enfants privés de la connaissance élémentaire de la
langue allemande — enfants se plaçant, en conséquence, dans la
catégorie des enfants parlant exclusivement la langue polonaise.

Considéré, enfin, au point de vue de sa fonction par rapport
à l'article 69, alinéa premier, l'examen fournissait une constata-
tion directe de ce que la langue allemande, dont la connais-
sance tombait dans un cas donné au-dessous du niveau indi-
qué à l'expert, ne pouvait apparemment pas être considérée
comme la langue propre de l’enfant — constatation qui libé-
rait le Gouvernement polonais de l'obligation d’admettre l’en-
fant en question à l’école minoritaire.

Le régime exceptionnel et dérogatoire même était, dès le
début, entendu comme temporaire, sans toutefois que: sa durée
fût strictement déterminée. Appliqué aux enfants de l’année
scolaire 1926-1927, il fut encore appliqué à ceux de l’année
scolaire 1927-1928. Faute de proposition recommandant lappli-
cation du même régime aux enfants des années scolaires sub-
séquentes, et faute, en conséquence, de résolution ultérieure
du Conseil, les examens n’ont pas été poursuivis. Le régime
cessa de servir de source à la production de constatations
nouvelles de la part de l'expert primitivement désigné.

Mais le fait de la cessation du régime même ne me semble
nullement entraîner automatiquement la cessation de ses suites

25
26 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

juridiques et la privation de tout effet dans l’avenir des cons-
tatations légalement opérées dans le passé. Quelque tempo-
raire que fit le régime exceptionnel, il est certain qu’en dehors
du trait d’expédient, il possédait aussi le caractére protecteur,
tiré de sa substance, par rapport à l'intérêt juridique mis
en avant par le Gouvernement polonais dans sa réclamation.
Il me paraît difficile de ne pas tenir compte de l'effort sérieux,
de part et d’autre, fait en vue de satisfaire cet appel a la
signification réelle de l’article 69, alinéa premier. Aussi serait-ce
peut-être en diminuer à l'excès l'importance que de supposer,
par exemple, que les examens poursuivis jusqu’à la fin du
mois de février 1928 eussent dû cesser de produire leurs effets
au mois de mai de la même année, lorsqu'il eût fallu procéder
aux inscriptions pour l’année scolaire 1928-1920.

. Le. maintien des effets juridiques au delà de la fin de
lannée scolaire 1927-1928 me semble, au contraire, se justifier
par cette considération d’abord, que la thèse principale, au
service de laquelle le régime spécial avait été mis, n’a nulle-
ment disparu avec la cessation des examens en février 1928.

D'une part, le Conseil, à la date du 9 juin 1928, à l’occa-
sion d'un appel du Deutscher Volksbund dans une autre
affaire, ne manqua pas, dans une résolution, 4 laquelle par-
ticipérent les représentants des gouvernements signataires de
la Convention de Genéve, de voter ce qui suit: « Le Conseil
rappelle que les difficultés qui se sont produites en cette
matière sont dues au fait qu’un nombre considérable de per-
sonnes responsables de l'éducation des enfants qui ne connais-
saient pas la langue de la minorité, demandaient pourtant
l'admission de ces enfants dans les écoles minoritaires. A ce
propos, le Conseil se réfère à l'avis exprimé dans sa Résolu-
tion du 12 mars 1927, qu’il ne convient pas d'admettre aux
écoles minoritaires les enfants qui ne parlent que le polo-
nais.... »; ainsi, loin de sombrer, l’idée qui avait dicté l’arran-
gement de l’année 1927 continuait, dans la pensée du Conseil,
à former un facteur important du régime scolaire minori-
taire. |

D'autre part, le président de la Commission mixte, dans
son avis du 15 février 1929, se prononça de son côté dans le
même sens: « …. abstraction faite de la question de droit, il

26
27 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

convient d’insister sur le fait que les éléves ne parlant pas
Ja langue de la minorité ne devraient pas, pour des motifs
d'ordre pédagogique, fréquenter l’école des minorités, car leur
admission ne sert les intéréts bien compris ni des parents ni
de l’école de minorité ». (Cour permanente, Distr. 1858, p. 381.)

Le maintien des effets juridiques au dela de la date de la
disparition du régime méme, me semble se justifier aussi par
cette considération qu’en déniant toute valeur aux constata-
tions déjà effectuées d’après le mode d'investigation directe
et en soumettant les enfants exclus des écoles minoritaifes-
au système d'établissement indirect d’après l’article 131, alinéa
premier, on exposerait ces enfants au risque de se voir envoyer,
sur la foi des déclarations non conformes à la vérité, aux
écoles qui n’étaient pas destinées 4 leur usage. Que ce danger
nest point imaginaire et que, à l’occasion des inscriptions
pour l’année scolaire 1928-1929, il a été déposé un grand
nombre de déclarations contraires aux conclusions de l’expert,
Vavis du président de la Commission mixte en témoigne,
lequel dans cette circonstance recula devant l’idée d’appliquer
ce qu'il considérait comme étant du droit strict et, faisant
exceptionnellement passer les considérations fondées sur l'équité
et sur une politique scolaire de conciliation, décida de rejeter
les déclarations en question. (Voir Cour permanente, Distr.

1858, p. 381.)

En résumé, l'examen de la Résolution du 12 mars 1927 et
de celle du 8 décembre en tant que celle-ci continue l’œuvre
de celle-là — examen quant à la forme ainsi qu’à l'esprit qui
a présidé à l'installation du régime exceptionnel — me paraît
conduire à la conclusion que c’est à bon droit qu’il devait
prolonger ses effets au delà du terme de son propre fonction-
nement — à bon droit, à moins de dispositions légales
contraires qui auraient entendu expressément mettre fin à la

manifestation ultérieure de ces effets juridiques.

 

1 Voir le volume correspondant de la Série C des Publications de la Cour.
[Note du Greffier.]

27
28 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

II.

Parmi les dispositions pertinentes se placent les trois sui-
vantes :

1° La Résolution même du 12 mars 1927, laquelle cependant
ne contient aucune clause prévoyant ou prescrivant que les
effets des examens ordonnés devaient se trouver privés de toute
force opérante dans les années qui suivraient celle où ils auraient
eu lieu.

2° La Résolution du 8 décembre 1927, prescrivant la conti-
nuation des examens par rapport aux enfants de l’année sco-
laire 1927-1928, contient bien une réserve, suivant laquelle la
décision qui pourrait être prise par la Cour déterminera si des
enfants qui, par suite de ces examens, pourraient être trans-
férés dans l’école polonaise, doivent finalement être admis dans
les écoles minoritaires. Sous cette forme hypothétique-et condi-
tionnelle, la réserve citée (abstraction faite des examens ordon-
nés pour l’année scolaire 1926-1927, auxquels elle ne se rap-
porte pas) ne peut, me semble-t-il, directement atteindre les
effets juridiques, même ceux des examens qui y sont envisagés.
Pour obtenir ce résultat, elle aurait dû être aussitôt suivie
d'une requête du Conseil lui-même demandant à la Cour un
avis consultatif sur cette même question ; à défaut de la requête
du Conseil, une autre voie de saisir la Cour restait ouverte : c'était
celle d’une requête du Gouvernement allemand en vue d’obte-
nir un arrêt concernant le même objet, mais le contenu de
cette seconde requête était alors inconnu et reposait entière-
ment dans les mains du Gouvernement allemand. Or, ce n'est
pas d’un arrêt futur, quel qu'il fut et quel que fut son contenu,
mais d’un arrêt qui eût déterminé la possibilité d’un transfert -
éventuel des enfants en question, que la réserve faisait dépen-
dre le sort des exclusions prononcées ou à prononcer. Considé-
rée en elle-même et par rapport à toute la masse d’enfants
examinés au courant des années 1927 et. 1928, elle était privée
de tout effet immédiat sur les conséquences futures des exclu-
sions effectuées.

28
29. OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

3° La requête allemande et Varrét de la Cour du 26 avril
1928. L'arrêt de la Cour se maintient dans les limites des
conclusions de la requéte du Gouvernement allemand. (Voir le
Mémoire du Gouvernement allemand du 31 décembre 1927 et
la Requéte introductive d’instance du 2 janvier 1928 dans les
Publications de la Cour, Série C, n° 14 — II, pp. 87 et 80.)
La requête porta la contestation sur un plan entièrement
différent de l’arrangement du 12 mars et du 8 décembre, ainsi
que de ce qu’avait en vue la réserve du 8 décembre 1927:
elle s’attacha uniquement à interprétation des articles 74,
106 et 131 de la Convention de Genève, sans contenir la
moindre allusion aux Résolutions du Conseil et a leurs effets.
Aussi la Cour n'a-t-elle pas été à même de s'occuper du
régime exceptionnel, de sa valeur intrinsèque, ainsi que de la
durée de ses conséquences. Encore moins l'arrêt contient-il des
dispositions consacrées au transfert visé par la réserve de la
Résolution du 8 décembre 1927. Grâce au silence observé à cet
égard par l'arrêt du 26 avril 1928 — silence déterminé par le
contenu de la requête introductive d’instance —, ni l'arrêt, ni
la réserve qui, par avance, s’y était référée, ne peuvent, d’après
mon avis, être invoqués comme empêchements d’ordre juridi-
que à ce que les Résolutions de 1927 continuent de produire
leurs. effets.

4° Reste enfin à considérer une dernière source légale a
laquelle il avait été fait appel dans le cours de la procédure
écrite ou orale: c’est la Convention de Genève de 1922. La
question peut, à son sujet, être posée de la manière suivante :
Cette Convention — telle qu’elle existait depuis le moment de
son entrée en vigueur et telle qu'elle fut interprétée dans
quelques-uns de ses articles dans Varrét du 26 avril 1928
peut-elle être valablement opposée, du chef de son existence,
aux effets juridiques des Résolutions du 12 mars et du 8 décem-
bre 1927 ?

La réponse me paraît devoir être négative pour les raisons
suivantes :

' La Convention de 1922 contient dans son titre II de la
troisième Partie le droit commun, normal, ordinaire, sur le
régime transitoire en matière scolaire minoritaire. L'arrêt de
la Cour, en fixant le sens de certains de ses’ articles, n'est pas
sorti des bornes du même droit commun. En vertu de sa

29
30 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

force déclaratoire, il n’a ni complété ni modifié la Convention.
Le texte de celle-ci, tel qu’il existait au moment: de sa conclu-
sion et tel qu'il était en l’année 1927, au moment de la prise
des deux Résolutions par le Conseil, où il n’a nullement
empêché l'intervention d’un arrangement dérogatoire valable
— tel il reste en 1928 à l’époque où la Cour est appelée à se
prononcer sur les points laissés en dehors par lé Conseil et
soulevés devant elle par le Gouvernement allemand ; tel, enfin,
il demeure à Vheure actuelle et tel encore ne saurait-il, dans
l'avenir, s'opposer à ce que — si cela convenait aux signa-
taires de la Convention — ils concluent sous les auspices de
la Société des Nations un accord, compromis ou arrangement
soit pareil, soit analogue, soit entièremerit différent, lequel, à
son tour, dérogerait sur tel ou tel point à une disposition du
régime transitoire établi par cette Convention: Et, suivant
mon opinion, il ne saurait sy opposer, car, étant lui-même
le droit commun, normal, ordinaire, il n’est pas apte à empé-
cher la naissance d’un droit exceptionnel, lequel, par défini-
tion, serait un droit dérogatoire. S’il me paraît difficile d’ad-
mettre que le régime exceptionnel, dérogatoire par essence,
puisse, au point de vue de sa validité, être confronté avec les
dispositions dé droit commun auxquelles, valablement, il
déroge, la même difficulté se présente lorsqu'il s’agit d’opposer
ces dispositions du droit commun aux effets d’un régime
exceptionnel conçu et bâti sur un plan juridique entièrement
différent. Quelque clairs et énergiques que soient les termes,
le sens et l’action de l’article 131, alinéa premier, sur le ter-
rain du droit commun, cet article ne saurait, de ce chef,
être invoqué sur le terrain du droit exceptionnel là où cesse
précisément son action. Les deux régimes, général et spécial,
puisent leur force obligatoire dans la même source, à savoir,
le consentement des États intéressés, là en vue de l’établisse-
ment du droit commun, ici aux fins des dérogations à y apporter.

~ (Signé) M. RosTwWoRoWSKkI.

30
